Ryan, C. J.
The appellants were parties plaintiff in a partition suit. They moved to dismiss it, on the ground that they had not authorized it. They appear to have failed in establishing the fact satisfactorily. But the fact, if established, would not have sustained a dismissal of the suit as against their coplaintiffs. The motion was too broad. But a better and higher ground for overruling it is, that they were necessary parties, and that there is nothing to show that their rights were at all affected by their position in the suit, whether as plaintiffs or defendants.
The appellants complain that they were not properly represented, in the suit. If so, it was their own fault in not employing counsel to represent them specially, whom the court below would have undoubtedly heard in their behalf. The record, however, has been carefully examined, and the proceedings appear to have been regular and throughout con*391ducted fairly for the interest of all parties; no injustice appears to hare been done the appellants, and no error is apparent in the record.
By the Court. — The judgment of the court belowis affirmed.